 THE REGENCY HYATT HOUSEHotel Equities,d/b/a The Regency Hyatt HouseandHotel and Restaurant Employees and BartendersUnion,Local 151,affiliatedwithHotel andRestaurantEmployeesandBartendersInternationalUnion,AFL-CIO,Petitioner.Case10-RC-7169December 16, 1969SUPPLEMENTAL DECISION ANDCERTIFICATION OF REPRESENTATIVEBY MCCULLOCHAND MEMBERSFANNING ANDZAGORIAOn July 31, 1969, Trial Examiner Robert CohnissuedhisattachedReport on Objections andChallengesintheabove-entitledproceeding,'recommending that the nine challenged ballots beopened and counted, and that a revised tally ofballots be furnished the parties.' The Trial Examineralso recommended that each of the Employer'sobjections be overruled. Thereafter, the Employerfiled exceptions to the Trial Examiner's Report anda supporting brief, and Petitioner filed a brief insupport of the Trial Examiner's Report.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Report, the exceptions and briefs, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrialExaminer, with the following additions andmodifications.1.One of the Employer's objections to theelectionwas that five eligible voters (Ledford,Fisher,Webb, Lytle, and Green) were denied theright to vote in the election. The Trial Examinerfound the objection without merit. We agree.The unit found appropriate covered "full-time andregular part-time employees.including . .banquetwaiters."Becausea large number of'Afterthe electionof July 15, 1968,theActing Regional Director forRegion 10 issued his Second Supplemental Decision and Order onNovember 29, 1968,inwhich,Inter alla,he overruled the challenges to theballotsofnine restaurant captains and all of Employer's objectionsThereafter,the Board,by telegraphic order on February3, 1969,grantedEmployer'sRequestfor Review and, on April 3, 1969, ordered that a TrialExaminer conduct a hearing and prepare a report resolvingcredibilityquestions,making findings offact,and recommending disposition of thechallenges and certain Employer objections'The Board,by telegraphicorder on October 15, 1969, adopted the TrialExaminer's recommendations with respect to the challenges to the ballotsof thenine captains and directed the Regional Director for Region 10 toopen and count the challenged ballots and issue a revised tallyof ballotsThe revisedtally, issuedon October 20, showed 207 voted for, and 201votedagainst,Petitioner.180 NLRB No. 34489"banquet waiters" worked only intermittently, thepartiesagreed,withtheRegionalDirector'sconcurrence,onaformulawhichrequiredintermittent employees to have worked a certainnumber of days during a 3-month period precedingJune 13, 1968, in order to be eligible to vote in theelection which was held on July 15, 1968.' About 3weeks prior to the election, the Employer submitteda list of employees whom it considered to be eligibletovote,and thereafter submitted correctionsconsisting of additions to and deletions from the listto account for intermittent employees who did ordid not meet the eligibility formula. Among thenames of employees submitted by the Employer fordeletion from the list were those of banquet waitersLytle,Fisher,Ledford, and Webb. The Union andthe Board agent agreed to the Employer's proposeddeletions and their names were striken from theeligibilitylist;however,Webb'snamewassubsequently restored to the list, although out ofalphabetical order.The evidence indicates thatWebb and Ledfordwere, in fact, eligible to vote under the intermittentemployee formula, but is inconclusive as to whetherFisher and Lytle were similarly eligible.4As set forth in the Trial Examiner's Report, whenthese four employees appeared at the polls, theywere told, in substance, by the Board agents that,according to the voting eligibility list, they were noteligible to vote and they should check further withemployer representatives as to their eligibility. Noneof the four thereafter attempted to vote, althoughWebb was told by an employer representative thathis name had been added to the list.The parties had agreed before the election, on thebasis of information furnished by the Employer, thatcertain employees were ineligible. The purpose of apreelection agreement on an eligibility list is toexpeditetheelectionprocessbyeliminatinggroundless challenges.5 It would defeat this purposeif the Employer could object to an election becausecertain employees, as expected, were told at theelection that they were not eligible to vote when theEmployer had previously agreed to their ineligibility.6'The formulawas as followsThosein the unit who work on an intermittent basis andwho worked atotal of 21 daysduring the period beginning March 14, 1968, extendingthrough June13, 1968,providingalso that they workedat least one dayduring the period beginningMay 14,1968, and extendingthrough June13, 1968'Fisher had worked19 days betweenMarch27, 1968, and June 7, 1968,and Lytle 18 days between April 3, 1968, and June 7, 1968 The formularequireda total of 21 days of employmentthrough June13. Instead ofsubmitting payroll data which would show the exactdays these twoindividuals worked during the crucial last week, the Employer introducedinto evidence cards which showed the number of meals charged againstthese employees during that week and then explained thatat 50 cents permeal, an entrylike "$200" indicates4 days becausethewaiters onlyreceive one meal per day whenthey serveas waiters.'Fulton Bag and ProductsCompany,121 NLRB 268, 270'TheEmployerrelieson thefollowinglanguage fromShorelineEnterprisesv.N L R.B ,262 F 2d 933, 946 (C.A. 5), to support itsobjection. 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find,therefore,that,assumingarguendo,Board agentshad categorically refused to permitLedford, Fisher, and Lytle to vote, this would notjustify setting aside the election on the Employer'sobjection.AlthoughWebb's name was on theeligibility list, and the statement to him that he wasnot eligiblewas erroneous, the mistake was notprejudicial becauseWebb was told he could checkwith his supervisor. He did and was told he waseligible, but he did not return to vote. In any event,Webb's vote could not have affected the outcome ofthe election.Moreover, we agree with the Trial Examiner thatthe four employees were not denied the right to voteby challenged ballot. In fact, Fisher was explicitlyoffered the opportunity to vote a challenged ballot,but declined to do so before checking with thedepartment secretary.7Although the Trial Examiner grouped Green withLedford, Lytle, Fisher, and Webb in disposing of theEmployer's objection, we find that her status wasdifferent from that of the other four. Green was nota banquet waiter but a hostess. She was hired onMay 4, 1968, with the understanding that she wouldwork on weekends until she finished school in June,and thereafter full time. In fact, she worked onlyone weekend in May and did not begin full-timework until June 10. When Green came to vote onJuly 15, no one could find her name on theeligibilitylistbecause the Employer had notincluded it.When questioned by a Board agent,Green said that she had quit her job to return toschool and had not returned to work until June 10(the eligibility period for full-time employees endedJune 9). The agent then told her that she could notvote.The agent's statement to her was correct.A Board agent is present not only to make sure eligible employees votebut also to make sure that an employee who thinks he is eligible maycast a challenged ballotThe abovelanguage is not applicable to theEmployer's situation. InShoreline.the employer and the union agreed to the exclusion of fouremployees from the unit,their names were stricken from the eligibility list,and they were not allowedto vote.The employees then intervened in theproceedingand objectedto the election on the ground thattheyhad beenwrongfully denied the rightto vote.The RegionalDirectoroverruled theobjection,but admitted in his Report on Objections that the field examinerconducting the election knew that the four would probably have beenincluded in the unit and found eligible to vote if the Board had decided theissue of their inclusion The court agreed with the Board that the employercould not object to the election on the ground that the four employees hadbeen denied the right to vote because the employer was bound by itsagreement which,in effect,excluded the employees.However,the courtheld that the agreement was not binding on the employees themselves andtheycould object to the election based upon the improper denial to themof the right to vote.In the present case,it is the Employer, and not theemployees,who is objecting to the election.Further,unlikeShoreline.theBoard agent here neither knew nor had reason to know that they wereeligible to vote'Inasmuch as a Board agent proffered Fisher a challenged ballot,Fisher's failure to vote such ballot was his fault and not that of the Boardagent.Moreover,under anytheory,there was no failure of duty towardFisher andhis failure tovote furnishes no basis for objecting to theelection.Hence,even if Ledford, Lytle,and Webb were found to have beenimproperlydenied theright to vote,these denials were not prejudicialbecause their votes were not sufficient in number toaffect thefinal resultsof the electionAccording to her own account, she had quit herregular part-time job as a weekend hostess in orderto devote her full time to her schoolwork and hadnot become a full-time hostess until after the June 9eligibility date. Hence, she was not eligible.2.Since the revised tally of ballots shows 207votes for, and 201 votes against, Petitioner, theEmployer's objections 10 and 11 could not affect theoutcome of the election since they only directlyinvolve two votes. In one incident, an employeeinadvertently left the voting area without depositinghis ballot in the box and, when being directed by afellowemployee to the ballot box's location,returned and deposited it without first being stoppedby the Board agent. There was no proof of so-called"chain voting." In the other incident, the Boardagentpermitted the Petitioner's observer, withoutobjection from Employer's observer, to give the onlySpanish-speaking employee directions on how tovote,inSpanish.Therewasnoproofofelectioneering.3.The Employer contends that the cumulativeeffect of the various alleged irregularities connectedwiththeelectiondestroyedthe"laboratoryconditions" for the holding of a free election. Wehave found without merit contentions as to certainof the claimed irregularities. As for the remainder,even assuming,arguendo,that they occurred, wefind that under the circumstances they did not createan environment of tension or coercion such as topreclude employees from exercising a free choice.$Accordingly,we find, as did the Trial Examiner,that this objection is without merit.Aswe have adopted the Trial Examiner'sfindings,conclusions,and recommendations, thateach of the Employer's objections be overruled, andas the Petitioner has received a majority of the validvotescast,weshallcertifyitasthecollective-bargainingrepresentative of the employeesin the appropriate unit.CERTIFICATION OF REPRESENTATIVEIt is hereby certified that Hotel and RestaurantEmployees and BartendersUnion,Local151,affiliated with Hotel and Restaurant Employees andBartenders InternationalUnion,AFL-CIO, hasbeen designated and selected by a majority of theemployees of the Employer in the appropriate unitas their representative for the purposes of collectivebargaining,and that, pursuant to Section 9(c) of theAct, the said labor organization is the exclusiverepresentative of all such employees for the purposesof collective bargaining with respect to rates of pay,wages, hours of employment,and other terms andconditions of employment.'Home TownFoods. Inc v N L R B.,416 F 2d 392 (C.A. 5), and casescited therein. THE REGENCY HYATT HOUSE491TRIAL EXAMINER'S REPORT ONOBJECTIONS AND CHALLENGESSTATEMENT OF THE CASEROBERT COHN,Trial Examiner:The original petition inthiscasewas filedAugust 8, 1967, by Hotel andRestaurant Employees and Bartenders Union,Local 151,affiliatedwithHotelandRestaurantEmployeesBartenders InternationalUnion,AFL-CIO (herein thePetitionerorUnion),seekingcertificationasrepresentative of certain employees employed by HotelEquities,d/b/a TheRegency Hyatt House(herein theEmployer or Company)inAtlanta,Georgia. Thereafter,on July 15, 1968,pursuant to a Decision and Direction ofElection by the Acting Regional Director for Region 10datedNovember15,1967,asmodified by the Board'sDecision on Review dated June13, 1967,'an election wasconductedby the Regional Director among certainemployees ofd the Employer in an appropriate unit. Itappears that the 27 ballots which were challenged at theelectionwere sufficient in number to affect the resultsthereof,and, in addition,both the Petitioner and theEmployer,respectively,filedtimelyobjections to theelection.Whereupon,the Regional Director for Region 10caused an investigation to be made after which some ofthe challenges were opened and counted pursuant to astipulationof the parties dated November 20, 1968.However,a revised tally of ballots still showed that 201employees cast valid votes for and 198 cast valid votesagainst the Petitioner,with 9 remaining challenged ballotsThus, the remaining challenged ballots were sufficient innumber to affect the results of the election.On November 29, 1968, the Acting Regional DirectorissuedhisSecond Supplemental Decision and Orderpursuant to his investigation of the issues raised by theaforesaidchallengedballots and the objections of theparties,andmade findings with respect thereto.OnDecember 24, 1968, the Employer filed with the Board arequest for review of the Acting Regional Director'sSecond Supplemental Decision and Order, contendingerror respecting such findingsBy telegraphic order of February 3, 1969,theBoardgranted the Employer's request for review and on April I,1969, the Board, being of the opinion that certain issuesraisedby the challenged ballots and some of theEmployer's objections could best be resolved on the basisof record testimony,ordered that a hearing be conducted.Such order was amended on April 3, 1969, suchamendment requiring that the hearing be held before aTrialExaminer "for the purpose of receiving evidencewith respect to the eligibility to vote of the 9 captains[challenged ballots],and the issues raised by Employer'sobjections4, 5, 6, 7,9, 10, 11, 12, and that portion of 13relating to the conduct of the Board Agent."Pursuant to such order,as amended,a hearing was heldbeforeme in Atlanta,Georgia,on April 22 through 25,and May 13, 1969,inwhich all parties appeared throughcounsel,andwere given full opportunity to presentevidencepertinenttotheissues,toexamineandcross-examine witnesses,to argue orally, and to file briefs.Oral argument was waived,and helpful posthearing briefshave been received from counsel for the parties.''ThisDecision is reported at171NLRB No. 172'Although a field attorney from theBoard'sRegionalOffice appearedand participated in the proceeding"to see that the evidence adduced duringthe investigation is made available to the TrialExaminer," he filed noUpon the entire record in the case, including myobservationof the demeanor of the witnesses whiletestifying, I make the followingFINDINGS ANDCONCLUSIONS1.THE CHALLENGED BALLOTSAs found by the Board in its Decision on Review, theEmployer operates a luxury hotel in Atlanta, Georgia,which commenced operation on May 1, 1967. There is nohistoryofcollectivebargainingorofpriorBoardproceedings. The hotel offers several eating and drinkingfacilities to its guests and visitors; however, the only onesinvolved in this proceeding are a supper club, "The ClubAtlantis,"and a gourmet restaurant called "Hugo's,"both of which are located on the lower level to the mainlobby. The issue raised by the challenged ballots is thesupervisory status of the "captains" employed in the twoaforementioned restaurants, the Employer contending thatthey are supervisors within the meaning of Section 2(11)of the Act, while the Union contends they arenonsupervisory and therefore entitled to vote.' The votesof the captains were challenged at the election by theBoard agent conducting the election since their eligibilityhad not been specifically determined in prior proceedings.There is general agreement that the authority, duties,functions,and responsibilities of the captains in bothrestaurants are identical so that they rise or fall togetheras respects their status as supervisors. In both locations,service is rendered by teams of three individuals includinga captain and two waiters.' One of the waiters is generallydenominated a front waiter while the other is a kitchenwaiter.The order of service to the customers may bebriefly described as follows: Customers are greeted andseated by the maitre d' in charge of the restaurant.' Thecaptain would normally then take their drink order andgive it to the waitress or waiter to be filled A short whilelater (or if the party did not desire drinks) the captainwould take the food order and give it to the waiter to bedelivered to the kitchen.When the food is ready forserving, it is normally brought in by the waiter and servedby the captain (particularly as respects a fancy salad orentree),although there is credible testimony that if acaptain is engaged with other customers at the time foodis ready for a particular party, the waiter may serve thefood. In other words, although the timing of the service isgenerally under the control of the captain, a waiter, whosees that the food is ready and observes that the customerisready for it, is not required to wait for the captain'sbrief.'Section 2(11) defines a supervisor as follows.The term "supervisor" means any individual having authority, in theinterestof the employer, to hire, transfer,suspend,lay off, recall,promote, discharge,assign, reward,or diciplme other employees, orresponsibly to directthem, or to adjust theirgrievances,or effectively torecommend such action, if in connection with the foregoingthe exerciseof such authority is notof a merelyroutine or clerical nature, butrequires the use of independent judgment'In theClub Atlantisa waitress may substitutefor one ofthe waiters.However, this circumstance does notaffecta decision on the ultimateissue'The maitre d' is lookedto bymanagement as being responsible for theoperation of the restaurant,and is a conceded supervisorAt the time ofthe election herein the maitre d'at Hugo's wasone Udo Wald, at the ClubAtlantis he is John Pierre Durant In Hugo's there is,inaddition, anassistantmaitre d'who is also a conceded supervisor In Hugo's there arefive teams while in theClub Atlantisthere are four 492DECISIONSOF NATIONALLABOR RELATIONS BOARDpermission in order to serve the food.' It is emphasized byallparties that the paramount consideration is service tothe customer, and it is to that primary goal that the teamworks.In addition to servicing the customer, each team has aspecificdutycalleda"side job"which they areresponsible for performing, such as filling the salt andpepper shakers, cleaning and washing the candleholders,etc.Although such side jobs are, as stated, assigned to ateam, it is the captain who normally performs the job.As respects wages, captains are paid on the basis of $60a week or $10 a day, while waiters receive 65 cents anhour. However, tips, which are generally acknowledged inthe restaurant business to be the primary source of incometowaiters and waitresses, are shared equally among themembers of the team. As respects fringe benefits, allemployees including acknowledged supervisors share suchbenefits as group insurance, vacations or holidays, on thesame basis.It is universally recognized that the captain supervisestheserviceof the customers in his station,' andcoordinates the team members to that end. It follows, ofcourse, that in connection with this duty he directs thework of the waiters and tells them what to do. This wouldbe particularly true as respects a new and inexperiencedwaiter, the training of whom is normally the responsibilityof the captain and, to a lesser extent, the maitre d' sincethe latter does not have as much contact with the waiteras does the captain. However, the evidence is clear thatthe usual duties and responsibilities of the waiters areroutineand repetitive and do not require constantinstruction and supervision. For example, normally thefrontwaiter reports for work an hour earlier than thecaptain and sets up the station, which includes getting outthelinens,silverware,etc.Indeed,thedutiesandresponsibilities of each member of the team are so wellknown to the other that when one of the waiterscommenced working as a captain, the maitre d' did noteven bother to instruct him relative to his new positionThus, when asked what the maitre d' told him at the timerespecting his authority regarding the other people on histeam, Captain Winnie replied:THE WITNESS: Nothing really.He just said I wascaptain and that I knew the proper service and theduties of the captain and to start, I knew the duties of acaptain and I should just come in and take over the jobbecause I had been in the room for quite a long timeand it wasn't a case where he was hiring somebodyfrom the outside to come in and take over a job thatthey didn't know before, the duties of the job.As respects the authority of the captains to hire or fireothermembers of the team, the credible evidence isoverwhelming that they do not possess such an authority,but that such authority rested solely with the maitre d'and the personnel office of the Employer.''The contrary implication in the testimonyof Udo Wald isnot credited.'A "station"may comprise seven or eight tables'Contraryand self-serving testimony by the maitre d' is not creditedThere is some testimonyin the recordthat the authority to discharge wasconferredupon the Companysubsequent to the election,but I deem thisirrelevant to the consideration of the issue of the supervisory status of thecaptains at the critical time There was one incident reflected in the recordwhere a captain actually told a waiter (who was apparently a persistentimbiber of alcohol)that he wasfired.However,even on this occasion, thecaptain testified that approval of the maitre d' was obtained before thisoccurred.Even if it may be assumed,as urged by the Employer, that thecaptains actually possessed such authority,there is scant evidence that itwas ever exercised.In this connection,consider the following language ofthe courtinFood Store EmployeesUnion.Local347 v.N L.R.B. [G CThe effectiveness of a recommendation by a captain to themaitre d' respecting firingseemsto turn more upon theparticular relationship between the two individuals thanupon an established, objective consideration. That is tosay, two captains (Santamaria and Morera) testified thatthey requested the maitre d' to transfer one of the waiterson their team to another team, but that in each instancethemaitred'procrastinatedanditwasneveraccomplished. On the other hand, Maitre d' Udo Wald,who was a friend of Captain Medina and had worked withhim in the past, accepted Medina's recommendation tofire the drinking waiter, as aforesaid.'Although,again,the practice among the various teamsmight differ, it appears that captains do not haveauthority,without first checking with the maitre d', toallowwaiters to take time off. As a practical matter,according to the testimony of Maitre d' Wald, theemployees will call in if they expect to be late or do notappear, and give the message to the hostess who willreport it to Wald, who, in turn, will pass the informationto the captain.In caseswhere some members of a teamare absent, the maitre d's normal practice would be tocombine theteamsunder one captain or have the captainoperate with just one waiter at a smaller station.Analysis and Concluding Findings"It is a question of fact in every case as to whether theindividual is merely a superior worker who exercises thecontrol of a skilled worker over less capable employees, oris a supervisorwho shares the power of management."10 Itismy judgment, after a review of all the evidence in therecordasawhole, that while the captains hereinadmittedly have a certain degree of control and directionof the waiters on their team, I am not, persuaded that theypossessand exercise the requisite authority and theindependence of judgment in carrying out their duties soas to constitute them supervisors within the meaning ofthestatute."Inreachingthisconclusion,Ihaveconsidered as particularlysignificantthe following factors:1.The teamsare smalland the captains performmanual laboralongwiththeirteammembers forsubstantially all of their working hours."Murphy Companv/,422 F 2d 685 (C A.D.C )As far as the instruction sheet is concerned, it is well established that"theoretical of paper power will not suffice" to make an individual asupervisor.N L R B v Security Guard Service,384 F 2d 143, 149 (5thCit. 1967).The test is what power the worker actually exercises,and thefinely-shaded gradations of power in any enterprise proscribe a woodenreadingofSection2(11).Almost any employee"directs"otheremployees in some fashion at some time The mere fact that a workerexercises one or more of the functions listed by the statute cannot bedeterminative,therefore.Section 2(11) must function as a guide ratherthan a checksheet,and the Board is far more able than this court toevaluate "the infinite possible variations in responsibilities enumerated in[the statute]."'However even this incident was only after Wald had disapprovedMedina's desire to fire the waiter on the first occasion and directedMedina to give him a second chance before discharge."N L R.B. v. Griggs Equipment,Inc. 307 F.2d 275, 279 (C A 5)"SeeRoss Porta-Plant, Inc v N L RB.,404 F.2d 1180, 1182 (C A 5)"See, e g., CrownCorrugated Container,Inc..123 NLRB 318, 323 Inthis connection, see particularly the testimony of Captain Santamaria, whodistinguished between a"captain"under the European system who is anassistant of the maitre d' "he usually hires people, he can fire people, hesupervise the busboy and he has got the authority of assistant to Maitre D' "and the American"captain"who, because of the requirement of fastservice and saving time, is "nothing but a waiter with a captain titleworking in a team together with other two waiters and splitting the tips " THE REGENCY HYATT HOUSE2.The work is generally of a repetitive and routinenature, and, with the exception of trainees, the waiters donot require any extensive degree of instruction or directionfrom the captains.3.Generally speaking, the captains are older, moreexperienced craftsmen who teach and direct waiters oflesser experience and capability and work along with themrather than simply supervise the latter's work.4.With the exception of a short period at the close ofeach day's business, an admitted supervisor - the maitred' or his assistantisconstantly on duty and in chargeof the restaurant."5.Should the nine be found to be supervisors, theresulting ratio would be approximately one supervisor forevery two employees. Such a disproportionate ratio hasbeen considered by the Board to be significant indetermining supervisory status."Essentially,Ifindtheauthority,duties,andresponsibilitiesof the captains here to be substantiallysimilar to those of the"service captains"inBrennan's,Inc."Infindingtheservicecaptains there to benonsupervisory, the Trial Examiner (whose findings in thisregard were affirmed by the Board) stated at 1551:Aside from busboys, who need not here concern us,the tables in Respondent's dining rooms are serviced byteams of three men. One member of the team wears ared coat and he is the service captain. The other twowaiters wear black coats. All three split evenly the tips,which are their principal source of income. The servicecaptain, as far as appears, occupies his position byreason of his greater experience and knowledge as awaiter.All three men assist in supplying the wants ofthe customers at the tables. The service captain is ingeneral charge of his team and is responsible for theproper discharge of their duties. He does direct theteam in its work and in its conduct on the job. There isno evidence that a service captain can hire or dischargeemployees.Iam of the opinion that a service captain'sposition is comparable to a group leader or gang pusherin industrial type organizations and that he is not asupervisor within the meaning of the Act. It is true thata service captain can recommend disciplinary action asto the members on his team and that Respondent'ssupervisors will pay heed to such recommendations. Butthisappears to be nothing more than a matter ofcommonsense considering the nature of the restaurantoperation, I believe that the record indicates thatmanagement evaluates recommendations from a servicecaptain but does not take definitive action, such asdischarge or layoff or transfer, based solely on therecommendation of the service captain."Ialso find the status of the captains here to beessentiallysimilartothoseof the "compass pointscaptains"inColumbus Plaza Motor Hotel,"who werefoundtobenonsupervisory.Accordingly,Ishallrecommend that the challenged ballots of the ninecaptains involved herein be opened and counted,and thata revised tally of ballots be furnished the parties."This period is approximately an hour about I a.m. when the "closingcaptain" is in chargeof the room."Welsh Farms IceCream, Inc., 161 NLRB 748, 750-751."147 NLRB 1545. As the Trial Examinerin that caseacknowledged,(fn. 19) "... Brennan's is generally regarded asa distinguished FrenchrestaurantintheFrenchQuarter of New Orleans." It may thus beconsidered comparable to the gourmet typerestaurantsinvolved in theinstant case."In the instant case,as in Brennan's,thecaptains weartuxedos ratherthan a regularwaiter's uniform.11.THE EMPLOYER'S OBJECTIONS493A. Objections 4, 5, and 6These objections (the exactlanguageof which is setforth in themargin)" may be considered together sincethey are concerned with the significance of one of theUnion's election observers (Donald Setzer)acting as acompany election observer for approximately 30 minutesat the beginning of the second shift. The events may bebriefly summarized as follows:The hours of the election were from 5:45 a.m. to 6:30p.m. on Monday, July 15, 1968. The hours were to bedivided into two shifts for election observers, the breakingpoint to be at 1 p.m. Each party - Union and Company- were to have three observers on each shift." Atapproximately 12:45 p.m., all election observers (with theexception of Company Observer James Hayes) appearedat the polling place and replaced the first-shift observers,who thereupon left the pollingarea.The first-shiftobservers had left their identification badges denominated"company observer" and "unionobserver," respectively,on the table. It appears that Setzer donned a companyobserver badge and took a seat at the far end of the tablefor the purpose of watching the ballot box.At approximately 12:50 p.m., Company AttorneySwann, who was outside the votingarea'20requested ofBoard Agent Harper that he would like to speak with theCompany's second-shift observers for a few minutesoutside of the votingarea.Harper agreed so long as theCompany's first-shift observers resumed their duties for afewminutes during the absence of the second-shiftobservers.However, when Harper returned to the votingarea andannounced that "Mr. Swann wants to speak tohis observers," Setzer left the voting area along with theothercompany observers (Doris Foster and CleoBaldwin).""148 NLRB 1053, 1055.""4 - Officers,agents and legal representatives of the Petitionerillegally andimproperlyinstructed its appointed election observer and legalrepresentative to misrepresenthimselfto the Board's agents supervising theelection as the official election observer of theEmployer,thereby creatingconfusion within the polling area and servingtomisrepresent to votingemployeesthatthe"Employer'sobserverandofficialelectionrepresentative" (and consequentlythe Employer)was infavorof unionrepresentation for its employees."5- ThePetitioner's legal agent and representative in his officialcapacity of electionobserver for Petitionermisrepresentedhimself to theBoard'sagents supervising the election as being the Employer'sofficialelection observer and improperly and illegally acted in such capacity duringthepollingperiodFurthermore,theBoard'sagentsallowed thePetitioner's election observer to act as the Employer'sofficial electionobserver in spite of the fact that the identityof the Employer's observerswere made known to the Board's agents prior to the votingperiod.,`6- Petitioner's election observer misrepresented himself toCompanyrepresentatives as the Employer'selection observer for the purpose ofobtainingfromEmployer confidential information concerning theEmployer's instructions to its election observers including theidentity ofthose employees to be challengedby the Employer.""The duties of the three observersfor each party may be brieflydescribed as follows:One pair ofobservers- one each from the Companyand Union-had the functionof checkingthe namesof prospective voterson the eligibility list as the latter appeared at the pollsto vote; the secondpair of observers sat down near the end of the table for the purpose ofobserving a prospective voter going into the voting booth;and the thirdteam of observers sat near theballot box tosee that thevoter dropped hisballot into the box."As previously noted,the election was held in a large convention hall inthe lower lobbyof the hotel."Union observers on the secondshiftwereErnestineMason,MiguelVillar,and Selzer. 494DECISIONSOF NATIONALLABOR RELATIONS BOARDThe record is not explicit as to what Swann told theobservers. Baldwin testified that he gave them instructionsas to how they were to conduct themselves and handedthema listof the persons to be challenged. However,Baldwin acknowledged that Setzer did not come up closeto them "he sort of stood in the background. .." Setzerrecalled only thata gentlemansaid something that had todo with "how to conduct ourselves" at the election, andhad no knowledge of a list of names that was given toanyone. The conversation took only a few minutes, afterwhich they returned to the election room and Setzerresumed thesame seathe had vacated and donned thesame badge At that time the other Board agent, Mrs.Reel, gave them instructions as to their duties as anobserver.About 1:15 p.m., the third "real" company observer(JamesHayes) appeared and identified himself as thethird company observer.Whereupon, Board Agent Reelascertained that Setzer was in fact a union observer andtransposed the observer badges so that Hayes wore thebadge Selzer had been wearing and Setzer acquired aunionobserver badge.Analysis and Concluding Findings RegardingObjections 4, 5, and 6Based uponthe credited testimony of the Employer'sSecurity Officer Clodfelter, I find that Setzer was clearlyaware, prior to his assumption of duty as an electionobserver, that he was to be an observer for the Union andnot for the Company .21 However, having so found, it doesnot necessarilyfollow thathe later attended the meetingof company observers with the company attorney ordonnedthe"companyobserver"badgewiththemalevolent intent of seeking to learn company secrets orto influence voters. I reach this conclusion after observingthis person on the witness stand and analyzing the facts asfollowsSetzer, a bellman at the hotel, is a young, inarticulate,apparently uneducated person, who appeared completelyunsophisticated and unknowledgeable in Board electionprocesses. If, indeed, the Petitioner desired to plant one ofitsagents in a position where it could learn companysecrets, it seems incomprehensible that it would havechosen such a person as Selzer. However, I do not restmy conclusion solely on such subjective observations sincethefacts themselves do not support the Employer'scontentionthatthePetitionerinstructedSetzertomisrepresent himself at the election. In the first place thisassertionwas unequivocally denied by the Petitioner'sbusinessagentwho appointed the observers (whosetestimony is credited). But more importantly, no one knewin advance of Hayes' tardiness so that plans could be laidfor Selzer to attend any private meetings with the othercompany observers. In any event, there is no proof thatSetzerheardany confidential instructions from theCompany's attorney or viewed the list of proposedchallenges given the other company observers.Even if hehad, there is no showing that the Company was prejudicedinany way since Setzer had nothing to do with thechallenging of voters.Moreover, there is no proof thatSetzer was active on behalf of the Union (if, in fact, hewas) or that this fact was known to other employees in"Clodfelter testified that about noon of the day of the election, Setzercame into hisoffice and,during a general conversation,acknowledged thathe (Setzer) was to be aunionobserver for which he would receive the sumof $20 from the Unionorder to establish an inference (argued by the Employer)that such employees would thereby reach a conclusion thattheEmployer favored the Union by virtue of Setzer'swearing a "company observer" button Indeed, not oneemployee testified that he (or she) even noticed that Setzerwore such a button during the approximate 30 minutes.Nor can I find substantial evidence to support theCompany'scontentionthatSetzer,onhisown,misrepresentedhimself to accomplish an illegal orwrongful purpose. His demeanor, above described, beliesthis,andhistestimony,whileinsome instancesimplausible, strictly reflects that of a person unlearnedand confused respecting a procedure concerning which hehas had no previous experience."Moreover, I find no substantial evidence on the recordto support the Company's contention that the Boardagents allowed Setzer to act as a company observer inspite of the fact that they knew beforehand the identity ofthe Employer's observers. Assuming the Board agents hadbeen supplied in advance of the election with the names ofthe observers for each party,it isto be recalled that thesubstitution of the second-shift observers was made at atime when the election was still proceeding. It would benaturalthattheBoardagentswouldattempt toaccomplishthissubstitutionwithoutanyundueinterruption with the election, and in the absence of anynotice or warning that the observers were not who theywere supposed to be, it would not seem incumbent at thisparticular point and time for the Board agent to stop andconfirm this particular fact. In any event, it is undisputedthatwhen the mistake was first called to the Boardagent'sattention, itwas immediately rectified withoutfurther ado.Finally, as previously noted, there is not the proverbialscintillaof evidence that any employee who presentedhimself at the poll to vote, was in any way misled or evennoticed the fact that Setzer acted as a company observerfor a half-hour during the election. Selzer seated himselfduring the whole period near the end of the voting tableand merely watched the voting booth. He had nothingwhatsoever to do with checking a prospective voter'seligibility,nor is there any evidence that his acting ascompany observer for the time in question "creat[ed]confusionwithinthepollingareaandserv[ed]tomisrepresent to voting employees that the `Employer'sobserverandofficialelectionrepresentative'(andconsequently theEmployer)was in favor of unionrepresentation for its employees."In sum,Ifind no substantial evidence on this record tosupporttheallegationsraisedbytheEmployer'sObjections 4, 5, and 6, and will recommend that theseobjections be overruled.B.Objection 724The electionarrangementsprovided for two sets ofobservers, the first group to serve "between 5:45 a.m. and"In this connection I specifically discredit Baldwin's testimony thatSetzer stated when he first appeared that he was there to take Hayes'place. This was denied by Setzer and not corroborated by either the Boardagentor Doris Foster, who Baldwin claimed overheard the statement Therecord does not support the contention that Setzer even knew at the timeHayes' identity or that the latter was, in fact, to be a company observer.""The Board's agentsfailed to follow the agreed election arrangementfor the relieving of observers at 100 p in during the polling period andinstead ordered that the first shift observers be changed prior to the agreedtime, thereby denying the Employer of its right to give instructions to itsobservers as to the challenge of voters as well as other instruction relativetoCompany representation at the polls prior to the time its observersassumed their duties as the Company's official election representatives THE REGENCY HYATT HOUSEIp.m. and the second groups [sic]between I p.m. and6:30 p.m."" However, as set forth above, it appears thattwo of the Company's three second-shift observers and allof the Union's observers appeared at the polling areaapproximately 15minutesbefore1p.m.,and thesubstitution was made at that time. But, contrary to thecontentions of the Employer, the evidence shows that thesubstitution was made voluntarily, and apparently at therequestof the Employer's observers rather than by"order" of the Board's agents. Thus, Anne McDonald, acompany observerand witnessfor the Employer, testifiedas respects the circumstances of the first-shift observersbeing released:Well, we - the new observers were there and I said"may we leave the room" and they said "Yes." I said"May we go" and they said "Yes" and I put my badgeon the table and we left.Q. Who told you you could leave?A.Mrs.Riel [sic].Inany event, this decision did not preclude theEmployer's attorney from giving instructions to thesecond-shift observers since, as described above, about 5minutes later he called the second-shift observers out intothe hallway and gave them the instructions he desired andsent them back into the voting area. The whole proceduredid not comprise more than a few minutes, and there is noevidence that the Employer's attorney objected to the"fail[ure] to follow the agreed election arrangement" atthe time. It seems that the objection to the procedure onlycame after the results of the election were answered. 26In short, I conclude that the evidence fails to supportthe claim of the Employerin itsObjection 7 that theBoard's agents acted so wrongfully or improperly as toprejudice the rights of the Employer regarding the incidentalleged therein. Accordingly, I shall recommend that thatobjection be overruled.C. Objection931In support of the foregoing objection, the Employersubmitted evidence respecting five employees whom itcontendedwere eligible to vote but were improperlydenied their right to vote or were required to vote achallenged ballot. These are Robert Lytle, David FranklinWebb, Parvin Ledford, Richard Fisher, and RosalindDiane Green [Lee].1'Beforediscussingtheindividualcircumstancesrespecting the five, some background information isnecessary. As previously noted, at the time of the electionin July 1968, the hotel had been in existence for a periodThis procedure further resulted in the Petitioner'sappointed electionobserver improperly and illegally acting in the capacity of the Company'sobserver during the polling period.""Employer's Exh. 3."CompareShoreline Enterprises of America,Inc. v.N.L.R.8,262 F.2d933, 943 (C.A. 5).""Eligible voters whose names were contained on the voting list whopresented themselves to vote were either improperly denied their right tovote or were required to vote challenged ballots,thereby creating anatmosphere of confusion and turmoil resulting in the destruction of thelaboratory atmosphere so necessary in the selection or rejection of acollective bargaining representation.Such action also served to discouragea large number of eligible voters from presenting themselves at the votingplace to legally and properly cast their ballots.""The last-named employee had married since her employment at theCompany.At the time of her employment-and at the time of theelection-her name was Diane Green.495of littlemore than a year, and the work force was stillrelativelyunstable; i.e., therewas still a substantialturnover of employees. To complicate matters further asrespects eligibility of employees, the hotel employed arather substantial number of part-time employees, some ofwhom worked on a regular basis and were carried on thefunction"basiswere carried on a separate or extrapayroll.This latter group was apparently comprisedprincipally of extra banquet waiters who were called in towork at particular functions.Mrs.Cleo Baldwin, theEmployer's payroll record clerk, identified Robert Lytleand Richard Fisher as being on the extra banquet payroll.According to the testimony of Marshall Race, thePetitioner's representative,which is uncontradicted andwhich I credit, the Employer supplied the originalExcelsiorliston or about June 21, 1968.19 However, dueto the relatively large number of intermittent employeesemployed by the hotel at this time, the parties agreed andstipulated respecting the number of days which any suchemployee in the unit was required to work in order to beeligible to vote in the election.311 According to Race'stestimony, the Company subsequently prepared anotherlist containing part-time employees who did not meet theaforesaid stipulation and whose names were supposed tobe deleted from theExcelsiorlist.There was a meetingamong the Board agent, the company attorney, and Raceinwhich such deletions were made, the Board agentdrawing a line through the names as they were read offthe deletion list. Indeed, there were apparently severalsuch meetings among the parties prior to the day of theelection, in which additional names were either deleted oradded to the original list. Race testified specifically to ameeting on the Friday before the election in which nameswere added to the bottom of the list in writing becausetherewas not enough room between the names on theoriginal list (arranged alphabetically) in which to add thenew names. The foregoing was the state of affairs asrespects the eligibility list at the time of the election onJuly 15.71Robert Lytle was a graduate student and employed bythehotelasabanquetwaiter.He worked on anintermittent basis from the time of his employment inApril 1967 until he commenced working full time on June10, 1968.3t He testified that he was sure that he hadworked a sufficient number of hours during the criticalperiod to come within the eligibility requirements forintermittent employees set forth in the stipulation, and heattempted to vote in the election. He said he approachedthe table where a woman was sitting checking names andthat he gave her his name; she advised that his name hadbeen scratched off, and that he could not vote. At thattime another lady came up (apparently Board Agent Reel)and asked could she help him, and that also another manapproached (apparently Board Agent Harper) and wantedto know what the trouble was. He advised them what the"This listderived its name from the Board case bearing its name(ExcelsiorUnderwear Inc..156 NLRB 1236). It is normally the payrollwhich provides the basisfor the eligibilitylist utilized in the election."The stipulation is: "Those in the unit who work on an intermittentbasis andwho worked a total of 21days during the period beginningMarch 14, 1968, extending through June13, 1968,providing alsothat theyworked at least one day during the period beginningMay 14,1968, andextending through June13, 1968." (See Employer's Exh. 1.)"Race testified that he believed the number of names originallysubmitted(769) narroweddown to about 520 at the time of the election."The payrollperiod for eligibilityof hourly paid employeeswas thatending June 9, 1968. 496DECISIONSOF NATIONALLABOR RELATIONS BOARDlady at the desk had told him and protested that he hadbeen working at the hotel as a part-time employee since itopened but that his name had been scratched from thelist." Finally, he asked them did they mean that he couldnot vote at all, and the Board man said "right," so Lytleleft the voting area.',However, on cross-examination, Lytle admitted that themale Board agent could have requested him to check withhis supervisor to see whether there had been a mistake inscratching his name, but that he did not do so. He alsoconceded that he knew that a formula for voting eligibilityexisted and that he did observe another employee fillingout a challenged ballot, although the Board agent did notoffer him one.ErnestineMason,anemployee in the banquetdepartment, actedas anobserver for the Union during theafternoon shift. She was present when Lytle and ParvinLedford came in to vote and testified credibly that whenthey were told that their names were not on the list, "theysaid they were going to the banquet office to check upthere and they would be back, but I never did see themcome back down."Parvin Ledford was a student who commenced workingfor the hotel in the early part of June 1967 as a banquetwaiter.Although a short time later he worked in Hugo's,he returned to waiting on banquets after December 1968,so that during the critical period for the eligibility, he wasbeing paid on a "per function" basis. He further testifiedto the best of his knowledge he had worked enough duringthecriticalperiod to qualify him to vote, and heattempted to do so on July 15.Ledford testified that as he approached the voting tablethe observers asked his name and he gave it to them. Hewas informed that his name had been striken from the listand he was subsequently advised (apparently by the maleBoard agent) of the formula for voting eligibility. Hestated that no one mentioned voting a challenged ballot.However, on cross-examination, he conceded that themale Board agent did advise that Ledford could talk tohis supervisor and find out why he was unable to vote;however, Ledford did not speak with his supervisor thatday, but rather went home 'SLedford further testified that as he entered the votingarea he passed Lytle who was on his way out and that thelatteradvised that he had attempted to vote but wasunable to do so, and wished Ledford luckRichard Fisher commenced working for the hotel inApril 1967 as a part-time banquet waiter. He testified thathe also believed he had worked a sufficient number ofdays during the critical period to entitle him to vote andthat he proceeded to the voting area on July 15 about I1a.m. along with a friend. The friend was advised by theperson at the voting desk that he was not eligible to voteunder the rules of the election but that he could vote achallenged ballotThe friend decided that he would dothat and parted from Fisher. Fisher was likewise told thathis name had been crossed out and was not eligible to"He testified subsequently that he actually observed that his name hadbeen penciled through in red ink"Lytlesaid that after he was outside the voting area and as he wasleaving to go home,he met a group of waitresses coming in,and theyasked himifhe hadvoted.He replied,no - that theywouldn't let himvoteand then he went home."He stated that he checked with his supervisor the followingday, butthey didn'tmake any mention of whether or not I had worked that manyhoursvote, and about this time the gentleman who had "filed"the challenged ballot for his friend came back and offeredto let Fisher file a challenged ballot. Fisher replied that hethought he was eligible but that the man (apparently theBoard agent) "replied something to the effect that the listhad been made up by the hotel and it was accurate."Fisher decided that he would see the department'ssecretary and return later. He subsequently checked withthe secretary, but she apparently did not know anythingabout it. Later, he saw Lytle who advised what hadhappened to him (described above) and Fisher inquired asto whether Lytle had voted a challenged ballot. The latterreplied that he had not been offered the chance to vote achallenged ballot so Fisher decided that he was not goingto be able to vote and did not attempt thereafter to do so.David Franklin Webb testified that he was a part-timebanquet waiter who commenced work about October1967, and worked in that capacity until the time of theelection. Believing that he worked enough days during thecritical period to be eligible to vote, he presented himselfat the polling place on July 15 about 12:30 p.m., and gavehis name to the observer sitting at the table. He testifiedthat he was not sure whether his name was scratched offthe eligibility list or whether the obseiver simply could notfind his name, but in any event he was not permitted tovoteHe stated he had some conversation with a lady atthe voting booth and advised her that he thought he waseligible to vote since he had been employed since October1967 and punched in and out as did other waiters. Webbfurther testified that later in the afternoon he went to thebanquet office and checked with the banquet manager andhis secretary concerning the matter and they advised himthat his name had been added to the list of the eligiblevoters and he should have been allowed to vote However,he did not return to the polling area or ask again to beallowed to vote.Board Agent Harper specifically recalled talking withWebb (although Webb testified that he talked once onlywith the woman at the voting booth), that he checked notonly the original eligibility list but also another list ofintermittent employees that the Employer had submitted afew days prior to the election, and was unable to findWebb's name." He asked the latter if it was possible thathe had not worked long enough at the critical period towhichWebb replied that he was sure that he had and thatthe secretary in the department kept a record of howmany days they worked Harper requested him to checkwith her and he said that he would, and that was the lastHarper saw of himRosalind Diane Green (Lee) was a student at the timeof her first employment with the Company, which was inJune 1967. She worked for 8 months and left, and wasrehired on May 3, 1968, at which time the arrangementwas that she would work only on weekends until schoolterminatedandthenshewouldcommence fullemployment. She started working on the weekend of May4and 5, but did not work any other weekendssubsequently because of her schoolwork. Accordingly, hernext day of work was June 10" when she started workingfull time and continued on that basis until September1968.Green testified that when she attempted to vote in theelection, she was told that her name was not on the list,"Webb'sname was, in fact,added in writing(as distinguished frombeing typewritten as was the alphabetized list) to the end of the list"It is to be recalled that the cutoff date for voting in the election wasthe payroll period ending June 9, 1968 THE REGENCY HYATT HOUSEand the "ladyagent"askedwhen she commencedworking. Green advised her of the facts, above stated, andasked if it made any difference that she worked 8 monthstheyearbefore,and the ladyagentsaid"no, thatwouldn't make any difference, if [her] namewasn'ton thelist,[she]wasn't supposed to vote." Green testified thatshe then requested whether she should check with hersupervisor, "... and the lady agent said I wasn't supposedto talk to anybody and if myname wasn'ton the list, Iwas not supposed to vote."BoardAgent Harper recalled the incident of a girl(presumably Green) who had come in and her name wasnot on the list and had not been stricken off. Heremembered the girl stating that she could not continuegoing to school and trying to work and that she had quit,and he asked her when she returned to work, to which shereplied June 10.Analysis and Concluding Findings as to Objection 9Contrary to the Employer, I am unable to agree thatthere is substantial evidence on this record to sustain theallegations of Objection 9 that the five employees involvedhereinwere improperly denied a right to vote in theelection and that such action also served to discourage alarge number of eligible voters from presenting themselvesto vote at the election.With respect to Lytle, Ledford, Fisher, and Webb, thesimple fact is that their names were stricken from theeligibilitylist(by having a line drawn through theirnames) upon information submitted by the Employer.'$Whether such information accurately reflected theireligibility status, I believe to be beside the point since itwas, as noted, submitted by the Employer and agreed toby the parties prior to the election. Under suchcircumstances, it would hardly seem fair to fault theBoard agents conducting the election for such error orconfusion resulting therefrom. It is true, as argued by theEmployer and recognized by this Examiner, that the errorof a party to an election does not exculpate the Boardfrom an obligation to see that an individual, eligibleemployee's right to vote at an election is upheld." TheBoard has a challenged ballot procedure to be utilized incases of doubtful eligibility, and the record in this casediscloses that such procedure was utilized frequently. Onthe other hand, it is not an uncommon or insalubriouspractice for a Board agent conducting an election toattempt to minimize the number of challenged ballots byresolvingeligibilityprior to voting, and the creditedtestimony reveals that that is what occurred in this case;i.e.,the four waiters were requested to check with theirsupervisors or payroll clerk to ascertain whether or nottheirnames had been erroneously stricken or omittedfrom the eligibility list, and then to return to the pollingarea. It perhaps would have been better practice to havemade more explicit to the affected employees that theywould have a right to vote a challenged ballot upon theirreturn if the matter were not rectified, but the evidencedoes not disclose that either of the employees objected tothe suggested procedure. Rather, the record discloses thatthey simply did not have sufficient desire or interest in theproceedings to take the trouble to return to the votingarea.Certainly there is no evidence from which I mightdraw a reasonable inference that they would have beendenied the right to vote a challenged ballot had they soreturned to the pollingareaand presented themselves.Indeed, Fisher was admittedly offered the opportunity tovote a challenged ballot in the first instance but declined497to do so prior to checking with the department secretary.00With respect to Diane Green,Iagreewith theEmployer that the uncontradicted testimony shows thatupon her beingtold bythe observer that her name was noton the list, she was, unlike the four part-time waitersdiscussed hereinabove,discouraged from further checkingwith her supervisor as to her eligibility status and was notoffered the opportunity to vote a challenged ballot. On theother hand,she admittedly did notwork but 2days duringthe eligibility period.Accordingly,itisreasonably clearthat she was not eligible to vote in any event,and as theEmployer concedes in its brief(fn. 8) "admittedly, Boardagentshave authority to refuse to issue ballots to'obviously ineligiblepersons'SeeNeuhoffBrothersPackers,Inc,154NLRB438,andCooper SupplyCompany,120 NLRB1023."01In the light of all of the foregoing,Ishall recommendthat Objection 9 should be overruled .41D. Objection 10"After receiving their official ballots employees wereallowed to leave the voting area with ballots in theirpossession and to later return to the voting area with such"Webb's name,of course,was not placed on the original list but wasadded,out of alphabetical order,at the end of the list"Shoreline Enterprisesof America,Inc v.N.L R B..262 F 2d 933, 944(C.A 5)."Since I have found that there is insufficient evidence to sustain thecontention that the Board agents refused to allow the employees inquestion the opportunity to vote a challenged ballot,Ido not reach theissue of whether either of the four were,in fact, eligible to vote under thestipulation.For the same reason,Ideem theWestinghouse Corporationcase(78 NLRB 315),cited by the Employer, inapposite"The Employer deems "highly significant"the fact that Mrs Lee'sname appeared on the Employer's regular weekly payroll (as distinguishedfrom the "per function"payroll),arguing therefrom that such employeesare considered regular part-time employees within the unit descriptionHowever,the placement of an employee on a payroll would not appear tobe controlling on the issue of whether or not such employee should beconsidered a "regular part-time employee" for the purposes of voting in anelectionRather,the actual number of hours worked per week is usuallydeterminative.Also, it is not unlikely,in the light of Board Agent Harper'stestimony,thatMrs Lee advised the Employer that she did not intend towork any more until school was out. One might speculate that it was forthis reason, and under these circumstances,thatMrs. Lee's name wasomitted from theExcelsiorlist in the first place."Prior to the hearing,theEmployer sought to examine the votereligibility listused in the election,which request was denied by theRegional DirectorOn appeal, the Board affirmed the Director "without prejudice to the right of the Employer to renew said request beforeHearing Officer upon proper showing of relevancy." (Regional Director'sExh. I-J).The Employer renewed its request before me, stating the following as itsreasons therefor.Mr. Swann Of course,the main thing is to determine whether certainvoters appeared at the poll who we contend to be eligible voters whowere denied the right to vote,if they are on the list. I think also that weare entitled to know exactly who is on the list because we have beentrying to present evidence reflecting the effect of all of these things uponthe laboratory atmosphere.While it seemed to the Trial Examiner that the manner in which thenames of the five employees discussed heremabove appeared(or did notappear)on the list might be relevant to the issue,no persuasive reason wasshown as to why the Employer should be permitted to examine the list forother names in the face of the claimed privileged status of the list.Accordingly, in the light of the proffer by counsel for the RegionalDirector to submit the list to the Trial Examiner for an incamerainspection,and at the request of Petitioner,the Trial Examiner set forth onthe record the facts appearing thereon as respects the five persons, andthereafter placed the documents in the record under seal. (Trial Examiner'sExh. I-A and I-B.) 498DECISIONSOF NATIONALLABOR RELATIONS BOARDballots and subsequently drop their ballots into the ballotbox without challenge by Board agents."This objection relates to an incident during the electioninvolving employee Samuel Powers, who voted in theelection during the morning hours." Powers received hisballot, filled it out in the voting booth, but did not drop itin the ballot box upon leaving the voting area because, ashe testified, he did not see the ballot box. Outside thevoting area he asked a foreman the location of the box,and the latter replied that it was sitting on a table in thevoting area.Whereupon, according to Powers' testimony,he returned to the voting area" and placed his ballot inthe box without conversing with anyone when he cameback into the room. However, Company ObserverMcDonald testified that while she was checking off nameson the list, she observed Powers come from the back ofthe room with what appeared to be a ballot in his handand she asked what he was doing. He apparently did notrespond, and McDonald testified further:Mr. Ray said, "what have you got, what are youdoing"and the man put the ballot into the box.Heasked him if he had taken it out of the room and hereplied that he had. He asked him why he did not put itin the ballot box after he had gone into the booth andhe replied that he forgot. [Emphasis supplied.]Company Observer Clodfelter's testimony is somewhatat variance with the foregoing. She testified that when sheobserved the gentleman come from an entrance into thevoting area and "was fixing to drop his ballot into thebox," she remarked, "Wait, where did you get the ballot,"and turned to Board Agent Ray and called the matter tohis attention.At that point, according to Clodfelter, RaycalledPowers over to the table and talked with him(Clodfelter could not hear the conversation) after whichPowers dropped the ballot into the box. Subsequently,Board Agent Ray commented to Clodfelter "if there wasa close vote, this ballot would not count.""In the light of Powers' unambiguous denial that hespoke with anyone in the voting area prior to dropping hisballot into the box, which testimony is corroborated bythat of Company Observer McDonald, I credit suchtestimony over that of Clodfelter.Ifindand conclude that even though the incidentdepicted by the foregoing testimony was irregular and tobe regretted, the record reflects no violation of the secrecyof the ballot nor does it, in my view, constitute "such aserious irregularity in the conduct of the election as toraise doubts as to integrity and secrecy."" Accordingly, Iwill recommend that this objection be overruled as lackinginmerit."Board Agent Ray was in charge of the election during this period, andwas relieved by Board Agents Harper and Reel about noon'The length of time that Powers was outside the voting area is inquestion It appears that he first visited the polling area at approximately10 a.m and Company Observer McDonald testified that she saw himappear from the back of the room around 10.30 or I I a.m., although shesubsequently testified that it could have been as early as 10 a.m. CompanyObserverKeith testified that she first saw Powers at approximately 9:45a.m., and the next time she saw him was about noon or 12:30 p.m. I creditPowers and McDonald and find that Powers was not absent from thevoting area more than a few minutes between the time he marked hisballot and subsequently dropped it in the ballot box."The foregoing is based upon the testimonyof Clodfelter,Ray not beingcalled as a witness"Cf.TidelandsMarineServices, Inc.116 NLRB1222, 1224.See alsoAusti l Waxed PaperCompany.169 NLRB No. 169E. Objection 11"During the polling period a Board agent improperlyallowed the Petitioner's observers to converse with personsin the polling area in a foreign language. Although theBoard agent claimed she knew what the conversants hadstatedshe refused and failed to advise the electionobservers as to the content of such conversation and torequire the conversants to reveal their conversation inEnglish.The Board agent also failed and refused toprohibit or attempt to prohibit such improper and illegalconduct and to challenge the voters so conversing with thePetitioner's observers."This objection is concerned with an incident during theelection inwhichMiguel Villar, an observer for theUnion, engaged in a conversation in Spanish with a voterrespecting her ballot. The circumstances may be statedbriefly as follows: A female employee of the Employerapproached the voting table and when asked if she wasthere to vote replied yes or "si." When the observersfound her name on the list indicating that she was entitledto vote, they gave her a ballot. The employee then statedto Villar in Spanish, "I don't know how to vote." Villartold her that he would seek permission from one of theBoard agents to explain the procedure. Villar did so, andthe female Board agent told him "I speak a little Spanishso go ahead and explain it."Villar's testimony, which I credit, respecting what hestated to the employee is as follows:A. She showed me the ballot and I told her what todo. It tells you to vote yes or no and that is all youhave got to do, just mark one of these. I call it asquare, right.Mark either one, the one you prefer.What your feelings are, what you think is best for you.Itold it in spanish. I didn't explain her in spanishanything.Villar specifically denied telling the employee how tovote or otherwise giving her any "sales talk to vote for theUnion."Following the incident, Company Observer Baldwinasked Board Agent Reel what Villar was saying, to whichReel replied, "Oh, he just explained the ballot."The Employer in his brief argues forcefully what thefirst admonition in the Board's "Instructions to ElectionObservers"" is that an observer should not "give any helpto any voter. Only an agent of the Board can assist thevoter."The issue here is rendered more difficult since therecord is not clear as to whether the Board agent wassufficiently conversant in Spanish to have explained theballot.Had she been, it would seem clearly improper forher to have allowed an observer for one of the parties tohave assisted the voter in this manner, in the absence ofan interpreter for the other party. On the other hand, ifshewas not sufficiently conversant the disallowance ofobserver assistance would effectively result in the loss ofan employee's right to vote.In the absence of evidence to the contrary, I believe thepresumption of regularity prevails here, and that theBoard agent would not have delegated the authority toinstruct the voter had she been able to effectively do itherself.Since the instruction does not appear to beimproper, I cannot agree that the Board agent's conducton this occasion warrants setting the election aside.Accordingly, I find that the evidence does not sustain the"Employer's Exh II THE REGENCY HYATT HOUSEallegationsof Objection11, and will recommend that it beoverruled.'"F. Objections 12 and ThatPart of 13Dealing withConduct ofthe Board Agent"12.During the polling period and in the presence ofvoting employees and election observers a Board agentconducted herself in a highly improper manner by makingloud,rude,abusiveand threatening statements andcomments to election observers and other persons in thevoting areaand by-other threats and improperconductcreated an atmosphere of fear and confusion and therebydestroyedthe necessarylaboratoryatmosphere.Becauseof the threatening nature of such conduct a large numberof employees refrained from visiting the polling place forthe purpose of casting their ballots."13.Due to the threats and coercive conduct of thePetitioner alleged herein,[and the failureof theBoard'sagents to maintain a laboratory atmosphere in the pollingarea]"only some 80%of the eligible voters cast theirballots during the election,which percentage,due to theclosenessof the votecount and the failure of either partiesto receivea majorityvote within the designated bargainingunit,failsto reflect the representatidn wishes of thebargaining unit employees."The foregoing objections relate to conduct attributableto Board Agent(Mrs.) Reel who, along with Board AgentHarper,was in chargeof theafternoon session of theelection.BothMrs. Reel and Mr. Harper assumed theirduties at approximately noonof the dayof the election.The Employeroffered testimony of several incidentsinvolvingMrs. Reel in support of its objections.Possiblythe one that consumed the most testimony on the recordrelated to an incidentof a ladyguest who wandered intothe election area.60Mrs. CleoBaldwin,an observer for the Company at theelection and one of its witnesses at the hearing,testified asfollows respecting the incident:A. This ladycame out ofthe lobby ofthe hotel intothe room,quite by accident I am sure and she wasimmediately challenged by Mrs.Riel [sic] as to whethershe came in to vote and the lady said"vote for what"and she said,"are you,an employee"and the lady said,"no, I am not an employee."So she immediately askedher to leave.MR. KATZ:Iwill object to that characterization ofthe statement.TRIALEXAMINER:Just tell us what Mrs. Riel said.THE WITNESS:All right.Mrs. Riel said"this is aFederal election and you must leave the premisesimmediately and the lady said, "I am a citizen" andshe shook her hand at this woman -TRIALEXAMINER:When you say "she," since thereare two women involved,you had better identify.THE WITNESS:All right,the guest said "I am acitizen" and Mrs. Riel raised her finger and she said "Iam a Federal agent and you must leave the premisesimmediately"and the lady left, the guest."T & G Manufacturing,Inc.,173NLRB No. 231,citedby theEmployer,is readily distinguishable on its facts."The matter in brackets is that placed in issue by the Board."It will be recalled that the election was held in a large convention-halltype room in the lower level of the lobby of the hotel.It is further to berecalled that the hotel was new and,indeed,tours for visitors and guestswere initially conducted by the management.However,itappeared that theguest involved in this incident was alone and it is not clear whether shesimply"wandered"into the election area or was impelled by her owncuriosity.In any event,this has no immediate bearing on the issue raised.499BoardAgentHarper, a witness for the Petitioner,depictedtheladyguestasbeingsomewhatmorepersistent, describing the circumstances in the followingmanner:THE WITNESS: As I started back in the direction ofwhere Mrs. Riel was talking to this lady I heard Mrs.Riel tell her very plainly that "if you are not anemployee you will have to leave the voting areaimmediately. This is a Board election and you aren'tallowed to stay in this area during the time the pollsare open."This lady then seemed to become quite upset and shesaid something to Mrs. Riel to the effect, "well, I am atax paying citizen, I have a right to know what is goingon here and if there is anything to be voted on I wantto know what it is and if they are voting I am going tovote."Mrs. Riel told her again in a firm voice that thiswas aBoard election, that we were the NLRB Boardagents and she was again asking her, in fact insistingthat she leave the area immediately if she was not aneligible voter.Iwalked up at that time and I told the lady,Justrepeated what Mrs. Riel had told her. I said "now thisisaBoard election for employees. It is not foremployees of the hotel here are involved in thiselection," or something to that effect and I asked her toleave.Q. (By Mr. Katz) Then what happened?A. The lady finally turned and walked out.Other conduct which the Employer cites as evidence ofMrs.Reel'sabusiveandabruptbehaviormay besuccinctly summarized as follows:(a)Shortly afterMrs.Reel assumed her-du ' ties atnoontime she told Company Observer Anne McDonald tostop talking and smiling since this was not a tea party butan election.(b)McDonaid, itestifiedWthat around 'fioontifrte she waswatching the ballot box-Lrind talkirrg"to one'bf the Boardagentswhen Mrs. Reel1urridd''asic3'0o1i'tfedher finger atMcDonald and said "very loudly and rudely for [her] tocome over to that table and sit down, there would be nomore leg stretching until 1 o'clock."(c)Company Observer Hayes testified that Reelinformed him that "I was not to speak, that I would haveto have a poker face and not in any way was I tocommunicate with any of the voters."(d)Company Observer Clodfelter testified that about12:30 an employee whom she knew came in and cast hisballot and as he was leaving he said "hello" and sheresponded in a like manner when Mrs. Reel turnedaround, pointed her finger at Clodfelter and said "Sitdown, I do not want to hear another word out of you."(e)Company Observer Keith testified that on oneoccasion when Mrs. Reel Sawa Negro voter place a ballotin the box but it did not completely go down, Reel stated"come back here gal and push it down in the box, that'sit."(f)Company Observer Baldwin testified that whenBoard Agent Ray (in charge of the election on the firstshift) inquired of her as to how things had been going, shereplied that "Mrs. Riel has been ranting and raving andscreamingall afternoon."""Mrs. Baldwin did not further elaborate on this statement, and while Iagree with the contention of the Employer that since neither Mrs. Reel norMr. Ray were called as witnesses,I should assume the truthfulness of theEmployer's witnesses on this point, I cannot close my eyes to the fact that 500DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoard Agent Harper described Mrs Reel as a nervoustype person who normally speaks with a highly pitchedvoice, and Company Observer Doris Foster (Jackson) alsocharacterizedMrs. Reel's tone of voice as being normally"very harsh and loud." As respects the incident involvingCompany Observer McDonald, Union Observer WillieScott testified that several gentlemen came into the votingarea and greeted Miss McDonald (a not unattractive lady)and he did not recall that Mrs. Reel told Miss McDonaldto wipe a smile off of her face and not to talk to people;however, he did hear Mrs. Reel tell McDonald that"you're workingas anagent for the company, you aresupposed to conduct yourself in this type of way. Therewillbeno reading of papers and no carrying onconversations." Finally, Board Agent Harper testified thathe had worked with Mrs. Reel on prior elections and thathe did not notice that her conduct on this particular daywas any different from her normal activities in conductingBoard elections - that she tends to run a strict electionand "tries to see that the Board procedures are carried outand followed pretty much to the letter."In assessingthe conduct of theBoard agentin question,as reflected by the evidence herein, it may be stated at theoutset that rudeness and impolite conduct on the part ofBoard agents is not to be condoned. This is particularlytrue with respect to those agents who work in the fieldoffices of the Board and who are in daily contact with thepublic. In the field of labor law, highly charged as it iswith the emotions of the parties to the contest, thestandards of conduct of a Board agent are set extremelyhigh.Clearly, conduct of a threatening or intimidatorynature which may reasonably be said to thwart the rightof an employee to cast his ballot in the election would besufficient grounds for setting aside such election. However,while the conduct of Mrs. Reel may be legitimatelycriticized for being impolite, abrupt, and even abusive asrespects her relationship with the election observers and amember of the general public, I find, contrary to thecontentions of the Employer, no substantial evidence uponwhich I may draw an inference that eligible employees didnot vote in the election because of fear of Mrs. Reel. Themost that the evidence reflects in this regard is an incidentrelatedbyCompany Observer Hayes who testified asfollows:Q. (By Mr. Swann) Do you recall the incident wherea voter came into the area and left?A. Yes.Q. Would you describe that incident please.A.Well, one of the dish washers came into the areaand as he approached the area the Board agent - onall occasions when anybody came to the door she wouldscream to them more or less "are you here to vote"and she didn't get any reply from him so she asked himagain andshe still didn't get any reply from him so hewent off, I mean he left the room and later on he cameback with another fellow and he was eligible to voteand he did votes=Mrs.Baldwin impressedme as being a rather highly charged andemotional person who might very well utilize hyperbole in describing thecharacteristics of others."In its brief(fn.14) the Employer claimed that"theExaminerimproperly denied the employer of its right to further establish the effect ofthe conduct on the voters through the statements made and heard byemployees-while the election was in progress." This statement is notexactlyaccurate.The ruling of the Trial Examiner merely limitedtestimony of witnesses to statements they may have made to otherprospectivevoters.Testimony sought to be elicited from witnessesrespecting rumors or statements of employees made outside the voting areaIfurther note that thereisnocontention or evidencethatMrs. Reel's officious attitude was directed at oneparticular person or party to the election, and thereforecould be characterized as partial or discriminatory. AsCompany Observer McDonald pointed out, Mrs. Reel wasnot simply rude to the Company or Union, "she was justplain rude."While, as previously noted, rudeness andother such impolite conduct on the part of a Board agentis certainly not to be condoned, the evidence in the recordhere considered as a whole simply does not measure up, inmy judgment, to the allegation that it created "anatmosphere of fear and confusion and thereby destroyedthenecessary laboratory atmosphere."As previouslypointed out, no employee testified that he was deterredfrom casting a ballot because of reports of intimidationemanatingfrom thepolling areaor, indeed, was there anytestimony of observers or employees who had voted toother employees advising themagainstexercising theirfranchise.Insum,Ifindtheevidence fails to sustain theallegationinObjections 12 and 13, and will recommendthat they be overruled.Analysis and Concluding Findings On Objections toElection Considered as a WholeItisaxiomatic that the Board seeks to have itselections conducted under "laboratory conditions" insofaras possible since the principal purpose of such election is,of course, "to determine the uninhibited desires of theemployees."" Every case must stand upon its own facts indetermining whether or not the standards the Board seeksto establish have been reached and the burden of provingthat the election was unfair is of course upon the partymaking the charge." I find and conclude that theEmployer has failed to sustain its burden of proving thatthe objections, considered individually and as a whole,"have been sufficiently proven to warrant upsetting theelection herein.Itcannot be said, particularly in the light of theirregularities andmistakes hereinabove adverted to, thatthe Board agents provided a " `laboratory,' as dreamed upinGeneral Shoe Corp.,1948, 77 NLRB 124, in which acontrolled experiment is conducted to `determine theuninhibited desires of the employees.' "s' But the Boardhas recognized that "Board elections do not occur in alaboratory where controlled or artificial conditions may beestablished."(TheLiberalMarket, Inc.,108NLRB1481). The test, as set forth by the Board in the cited case,isas follows at p. 1482:In deciding whether the registration of a free choiceisshown to have been unlikely, the Board mustrecognize that Board elections do not occur in alaboratory where controlled or artificial conditions maybe established.We seek to establish ideal conditionsinsofar as possible, but we appraise the actual facts inthe light of realistic standards of human conduct. Itfollows that electionsmust be appraised realisticallyand practically, and should not be judged againsttheoretically ideal, but nevertheless artificial, standards.to the witness was sustained as being the rankest form of hearsay."General Shoe Corporation,77NLRB124, 127"N.L R.B.v.Houston Chronicle Publishing Company,300 F.2d 273,278 (C.A. 5)."SeeHowellRefiningCompanyv.N.L.R.B,400 F.2d 213 (C.A. 5)."SeeShoreline Enterprises of America,Inc., vN L RB.. 262 F 2d 933,942 (C A. 5). THE REGENCY HYATT HOUSE501In this connection, we note that a realistic appraisal ofthe effect of antecedent conduct upon a Board electionmust, of course, be concerned with particular acts andtheir effect upon those of the voters who are directlyinvolved; it must also be concerned, however, with theoverall picture of how the totality of the conduct affectsnot only the voters directly involved, but any otherswho may or may not be indirectly affected because theyarewithin the votingunit.Insomecases,a nicebalancingof these considerationsmay be required.Basically,we feel that the results of a secret ballot,conducted under Government sponsorship and with allthe safeguards which have been developed throughoutthe years, should not be lightly set aside. Like anyother contest in which the stakes are high, the losingparty is likely to protest the result, but this Boardcannot be influenced by any subjective considerations.Our job is to make reasonably certain that the electionreflectedthetruesentimentsof the voters.Anevenhanded application of an objective test is the bestprotection against arbitrary administrativeaction.AlthoughLiberalMarketwas concerned with the effectof antecedent conduct upon a Board election, it wouldseem that the standard would similarly be applicable tothe alleged wrongful conduct raised by'the objections here."Such conduct, too, 'must'be' appraised "`realistically and"See, e.g.,Polymers,Inc. 174 NLRB No 42practically," in the light of human frailties. I cannot findon this record that the evidence sustains the position thattheactsand conduct comprising the objections sothreatened, intimidated, and confused the electorate that itcan be said to be reasonably certain that the results of theelection did not reflect the true sentiments of the voters.Accordingly, I shall recommend that the objections,intoto,be overruled.On the basis of the foregoing findings and conclusions,and on the record considered as a whole, I hereby makethe following:RECOMMENDED ORDER1.The Employer's objections, and each of them, beoverruled.2.The challenges to the ballots of theninecaptains beoverruled, and the case be remanded to the RegionalDirector for the purpose of opening and counting the saidballots andissuing arevised tally of ballots to the parties.3.Based upon the results of said revised tally of ballots,the Regional Director shall issue a certificate of results orcertificate of representatives, as may be appropriate in thepremises.